Opinion oe the Court, Hareer, P. J. The facts in this case are substantially the same as in number 2562 (second preceding case), ante, except that the obstructing of Hickory street crossing is shown to have been on a different day. There was a finding on one count for $50, and judgment entered accordingly. The evidence abundantly supports the verdict. We see no serious error of the court in ruling upon the evidence. The court erroneously instructed the juiy that it was sufficient to render the railroad company liable if the proof showed that it left any car standing on the track where the same intersects the crossing; but as the evidence was clear that the cars of appellant did, on the day alleged, obstruct the crossing, and there was no countervening testimony as to that point, no harm was done appellant by the giving of it. Substantial justice was done and the judgment should be affirmed.